Citation Nr: 1007855	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection 
residuals of a low back injury with sciatica.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bipolar disorder.  

3.  Entitlement to service connection for psychiatric 
disability, to include bipolar disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently transferred to the RO in Buffalo, New York.

The Board notes that the issue originally on appeal was 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bipolar 
disorder, and if so, whether this claim should be granted.  
However, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given that the 
Veteran filed a separate claim for service connection for 
PTSD, which was denied in a November 2005 rating decision, 
and the record establishes that the Veteran has also been 
assessed with depression, dysthymia, and other psychiatric 
disabilities, the Board has adjusted its consideration of the 
Veteran's claim to include all acquired psychiatric 
disabilities.

The issues of entitlement to service connection for 
psychiatric disability, to include bipolar disorder and PTSD, 
and whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury with sciatica are addressed in 
the Remand that follows the Order section of this decision.



FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO 
denied the claim of entitlement to service connection for 
bipolar disorder, claimed as anxiety attacks.  

2.  The evidence associated with the claims files subsequent 
to the March 2000 decision includes evidence that is not 
cumulative or redundant of evidence previously of record and 
is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for bipolar 
disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis

The Veteran was initially denied service connection for 
bipolar disorder in a March 2000 rating decision.  The 
evidence at the time of this rating decision consisted of the 
Veteran's service treatment records, post-service private 
treatment records from the Chenango Medical Group and Broome 
County Community Mental Health Services, November 1999 
statements from M. H., Ph.D. and Dr. D., and a letter from 
the Social Security Administration (SSA).  The Veteran was 
denied service connection for bipolar disorder because 
although post-service medical records showed a diagnosis and 
treatment for the claimed disorder, there was no evidence 
that the Veteran was diagnosed with a psychiatric condition 
in service or that the condition was incurred or aggravated 
in service.

The subsequently received evidence includes a new May 2007 
letter from Dr. D. expressing his belief that the Veteran's 
experiences in the Navy contributed to his subsequent mental 
and emotional difficulties, a July 2006 letter from Dr. D. 
showing that the Veteran is currently receiving treatment for 
PTSD and depression, statements from the Veteran's wife 
regarding his mental condition, a copy of a letter written by 
the Veteran to his wife during his service in February 1968 
evidencing his mental state at that time, and a statement 
from the SSA indicating that the Veteran had become totally 
disabled.  

This evidence demonstrating the Veteran's mental state in 
service and the medical evidence linking the Veteran's mental 
and emotional difficulties to service are new because they 
tend to show facts not established by the evidence previously 
of record.  Moreover, when this evidence is considered with 
the evidence previously of record showing that the Veteran 
has been diagnosed with bipolar disorder as well as other 
psychiatric disabilities, it is sufficient to establish a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been presented to 
reopen this claim.

ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for bipolar 
disorder is granted.


REMAND

As noted above, in accordance with the Court's decision in 
Clemons, the Board has recharacterized the issue on appeal as 
entitlement to service connection for psychiatric disability, 
to include bipolar disorder and PTSD.  In this case, the 
Veteran has been diagnosed with bipolar disorder, as well as 
depression and dysthymia. In addition, it is clear that he is 
seeking service connection for PTSD, as he was denied service 
connection for PTSD in a November 2005 rating decision.  
Though the Veteran has not submitted a formal notice of 
disagreement with this decision, he has submitted new 
evidence in support of his claim for service connection for 
this disability, including various statements and unit 
histories of his unit.

The Board is also of the opinion that additional development 
is required before the Veteran's claim for entitlement to 
service connection for a psychiatric disability, to include 
bipolar disorder and PTSD, is decided.

A review of the Veteran's service personnel records indicates 
that he served in Vietnam as part of the Mobile Construction 
Battalion Four.  He is in receipt of the Vietnam Service 
Medal with Fleet Marine Force Combat Insignia and the Vietnam 
Campaign Medal with Device.  The Veteran has submitted 
records from his battalion's time in Vietnam in 1969, which 
include a photograph of the Veteran.  These records indicate 
that the Veteran's battalion underwent enemy fire including 
mortar rounds, fragmentation grenades, and small arms fire in 
Vietnam while the Veteran was assigned to the battalion.

The Board finds that the evidence currently of record is 
sufficient to support a finding that the Veteran's alleged 
stressor of coming under enemy fire while stationed in 
Vietnam.  Whether this stressor caused the Veteran to develop 
PTSD, however, is a question that will be asked of a medical 
professional.

In sum, the Board has conceded the Veteran's claimed in-
service stressor and the Veteran has diagnoses of both PTSD 
and bipolar disorder.  Additionally, the Veteran has been 
diagnosed with a variety of other psychiatric disabilities 
since service, including depression and dysthymia.

Therefore, at this time, the Board finds that the Veteran 
should be afforded a new VA examination in order to determine 
the nature and etiology of all currently present psychiatric 
disabilities, to include PTSD and bipolar disorder.

Also, it was reported that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
However, neither the decision awarding the benefits nor the 
medical records on which the decision was based have been 
obtained.  Since the SSA decision and the records upon which 
the decision was based could be supportive of the Veteran's 
claim, further development to obtain them is in order.  

With respect to the Veteran's low back injury with sciatica 
claim, the Board notes that the SSA records could also 
potentially be supportive of the Veteran's claim.  Therefore, 
the Board is of the opinion that this issue should also be 
remanded in order to obtain these records.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If it is 
unsuccessful in obtaining any such 
evidence, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the SSA decision awarding the Veteran 
disability benefits, and the record upon 
which the award was based.

3.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present 
acquired psychiatric disorders.  The 
claims file must be made available to and 
reviewed by the examiner. Any indicated 
studies should be performed.

All diagnoses made at this examination 
should conform to the DSM-IV diagnostic 
criteria.  For each diagnosis, the 
elements supporting the diagnosis, to 
include the verified stressor for a 
diagnosis of PTSD, should be identified.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder as to 
whether there is a 50 percent or better 
probability that the disorder originated 
during service or is otherwise 
etiologically related to service. The 
rationale for each opinion expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the Veteran's claim to reopen 
his claim for service connection for low 
back injury with sciatica and should 
adjudicate on a de novo basis the 
reopened claim for service connection for 
psychiatric disability, to include PTSD 
and bipolar disorder.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


